Consent of Independent Registered Public Accounting Firm The Board of Directors YUM! Brands, Inc.: We consent to the incorporation by reference in the registration statements listed below of YUM! Brands, Inc. and Subsidiaries (“YUM”) of our reports dated February 25, 2008, with respect to the consolidated balance sheets of YUM as of December 29, 2007 and December 30, 2006, and the related consolidated statements of income, cash flows and shareholders’ equity and comprehensive income for each of the years in the three-year period ended December 29, 2007, and the effectiveness of internal control over financial reporting as of December 29, 2007, which reports appear in the December 29, 2007 annual report on Form 10-K of YUM. Our report on the consolidated financial statements refers to changes in accounting for uncertainty in income taxes in 2007, the method of quantifying errors and accounting for defined benefit pension and other postretirement plans in 2006, and a change in method of accounting for share-based payments in Description Registration Statement Number Form S-3 and S-3/A Debt Securities 333-133097 YUM! Direct Stock Purchase Program 333-46242 $2,000,000,000 Debt Securities 333-42969 Form S-8s Restaurant Deferred Compensation Plan 333-36877, 333-32050 Executive Income Deferral Program 333-36955 YUM! Long-Term Incentive Plan 333-36895, 333-85073, 333-32046 SharePower Stock Option Plan 333-36961 YUM! Brands 401(k) Plan 333-36893, 333-32048, 333-109300 YUM! Brands, Inc. Restaurant General Manager Stock Option Plan 333-64547 YUM! Brands, Inc. Long-Term Incentive Plan 333-32052, 333-109299 /s/ KPMG
